Citation Nr: 1512934	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-27 584A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge precludes entitlement to certain VA benefits.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant had active service from January 24, 1972 to May 8, 1975.  A Department of Defense (DD) Form 214 reflects a discharge on December 6, 1973 with reenlistment on December 7, 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 administrative decision in which the Waco RO (hereinafter, agency of original Jurisdiction (AOJ)) held that the appellant's character of discharge for the period of service from January 24, 1972, to May 8 1975 constitutes a bar to certain VA benefits (other than healthcare, under Chapter 17, United States Code).  

In May 2012, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2012.  The appellant filed an unsigned substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2012; the AOJ did not return this document to the appellant for signature until April 25, 2013.  Thereafter, the appellant returned a signed substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2013.  Under the circumstances of this case, the Board accepts the substantive appeal as timely filed.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2010) (by treating a matter as if it is part of a claimant's timely filed substantive appeal, VA waives any objections it might have had as to the timeliness of filing).

In his VA Form 9 filed in June 2013, the appellant requested a Board hearing at the RO (Travel Board hearing).  The requested hearing was scheduled for January 15, 2015.  However, the Veterans Appeals Control and Locator System (VACOLS) reflects that the appellant failed to appear for the scheduled hearing; he has neither offered a reason for his failure to appear, nor has he requested that the hearing be rescheduled.  Accordingly, his request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  There are additional duplicate documents stored electronically in the Veteran's separate paperless file in Virtual VA.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

For reasons expressed below, the matter on appeal is being remanded to the AOJ.  VA will notify the appellant when further action, on if further action is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The appellant seeks to establish his entitlement to service connection for cold injury residuals.  However, the AOJ has determined that the characterization of his period of service from January 24, 1972 to May 8, 1975 constitutes a bar to service-connected benefits.

The appellant has been issued two DD Form 214s.  The first DD Form 214 reflects a period of active service from January 24, 1972 to December 6, 1973 characterized as honorable.  This document clearly states that the appellant was "DISCHARGED" for immediate reenlistment.  The available service records for this period of service do not reflect any unsatisfactory performance or misconduct on the part of the appellant. 

A second DD Form 214 reflects that the appellant had a second period of active service from December 7, 1973 to May 8, 1975 characterized as under other than honorable conditions.  During this time period, the appellant assaulted a non-commissioned officer on July 31, 1974, failed to obey a lawful order on February 14, 1975, and was absent without leave (AWOL) on three occasions: from August 1, 1974 to August 5, 1974, from February 10, 1975 to February 14, 1975, and from February 19, 1975 to March 12, 1975.  The appellant accepted a discharge for the Good of the Service in lieu of being subject to the imposition of a bad-conduct or dishonorable discharge from a Special-Court Martial Proceeding.

The AOJ initially recognized two distinct periods of active service.  See AOJ letter dated June 2010.  However, in the administrative decision, the AOJ found that the appellant "did not complete his first term of enlistment before he started his misconduct; therefore, the entire period is considered dishonorable for VA purposes."  From the available record, the appellant does not appear to have engaged in any documentable misconduct until July 1974 (within his second period of active service as identified on a DD Form 214). 

A question in this appeal thus arises as to when the appellant's first term of active duty service was completed.  His period of service from January 24, 1972 to December 6, 1973 (as identified on a DD Form 214) is less than the 24-month minimum period of active duty, see 38 C.F.R. § 3.12a(a)(i) (2014), and the available service records do not disclose the period of obligation from the enlistment which began on January 24, 1972.

The provisions of 38 C.F.R. § 3.13(a), (b) provide that a discharge for immediate reenlistment prior to the expiration of the full period of the initial enlistment constitutes a conditional discharge, and that continuous reenlistments of this type are to be considered a single continuous period of active service.  

However, the provisions of 38 C.F.R. § 3.13(c) state as follows:

Despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military service when: (1) the person served in the active military service for the period of time the person was obligated to serve at the time of entry into service; (2) the person was not discharged or released from such period at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.

Thus, while the general rule provides that continuous reenlistments prior to expiration of the entire period of any given enlistment is generally to be considered as a single, lengthy enlistment, an exception is provided when a person actually completes an entire period required by an enlistment, and there is no evidence of misconduct or other basis for the award of a discharge under conditions other than honorable during that enlistment period.

A determination as the applicability of the exception to the continuous service requirement of 38 C.F.R. § 3.13(c) is dependent upon knowing the terms of the appellant's period of obligation when he entered service in January 1972.  Unfortunately, the record does not disclose the appellant's initial service obligation.  Thus, the Board must remand this case to obtain all available service personnel records, to specifically include his enlistment contract signed prior to entering service in January 1972 or any other documentary evidence which would disclose the initial period of obligation.

While this matter is on remand, to ensure that all due process requirements are met, and that the record on appeal is complete, the AOJ should give the appellant another opportunity to provide information and/or evidence pertinent to the claim on appeal, notifying him that he has a one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the appellant furnish any service personnel records in his possession, to include his enlistment contract for his period of active service beginning on January 24, 1972 or any other evidence which would disclose the initial period of obligation.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain the appellant's complete service personnel records, to specifically include a request for his enlistment contract for his period of active service beginning on January 24, 1972 or any other documentary evidence which would disclose the initial period of obligation.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file.

2.  Send to the appellant a letter requesting him to provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim for the proper characterization of his service that is not currently of record.  Specifically request that the appellant furnish any service personnel records in his possession, to include his enlistment contract for his period of active service beginning on January 24, 1972 or any other information establishing his initial period of obligation.

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the appellant responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  After completing the requested action, and any additional notification and/or development deemed, adjudicate the matter remaining on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.  

In adjudicating the claim, specifically identify the appellant's period obligation upon his entry into active service on January 24, 1972, and discuss  whether the exception to the continuous service requirement of 38 C.F.R. § 3.13(c) applies in this case.
 
6.  If the benefit sought on appeal is denied, furnish to the appellant and his representative, if any, an appropriate supplemental SOC (SSOC) that includes citation to and discussion of any additional legal authority considered, along with clear reasons and bases for all determinations, and afford him/them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

